Citation Nr: 9916961	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  93-18 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for left foot 
disability.

2.  Entitlement to service connection for disability 
manifested by chronic left ankle pain.

3.  Entitlement to service connection for back disability.

4.  Entitlement to service connection for post-operative 
rhinoplasty and genioplasty with epistaxis.

5.  Entitlement to an evaluation in excess of 10 percent for 
bilateral onychomycosis of the toenails,


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.

WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from July 1985 to 
November 1990, with duty in the reserves in the 1990's.

This case was previously before the Board and remanded for 
additional development in July 1995.  The case has been 
returned to the Board for further appellate consideration.  

In the course of this appeal service connection was granted 
for tinnitus, rated 10 percent, and bilateral hearing loss 
rated noncompensable, by rating action in January 1998.  
There is no NOD as to the ratings assigned, and these issues 
are not before the Board, inasmuch as they raise separate and 
distinct claims which have not yet been considered.  Ephraim 
v. Brown, 82 F. 3rd 399 (Fed. Cir. 1996).

The issues of service connection for disability manifested by 
chronic left ankle pain, back disability, post-operative 
residuals of septorhinoplasty and genioplasty with epistaxis, 
and increased rating for bilateral onychomycosis of the 
toenails, are the subject of a remand continued herein.




FINDING OF FACT

There is no competent medical evidence of a current left foot 
disability


CONCLUSION OF LAW

The appellant's claim for service connection for left foot 
disability is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims 
(previously known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court") has 
held that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).   First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence).  Cartwright v. Derwinski, 
2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1997) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a) (West 1991); 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  Id.

Factual Background

Service medical records show that in early June 1988, the 
veteran was seen for complaints of left foot pain of 4 weeks 
duration.  While on airborne training he landed on his feet 
many times and still experienced pain.  Physical examination 
revealed tenderness at the base of the left 5th metatarsal 
bone.  A left foot series was normal.  The assessment was 
left foot traumatic tendinitis.  He was treated 
conservatively.

Separation examination in October 1990 showed no tendinitis 
of the left foot, or complaints associated therewith.  

VA orthopedic examination in March 1991 noted that the 
veteran's left foot problem was related to his toenails.  
General medical examination in April 1991 noted that the 
problem with the left foot, and also the right foot, was nail 
discoloration and thickening and falling off.

J. T., a physical fitness coordinator, in a statement dated 
in September 1992, noted that the appellant was not able to 
complete a required 1.5 mile run due to a chronic left foot 
and ankle problem.  M. P., in a statement in September 1992, 
noted that he had been with the veteran at a training center 
and while holding the appellant's ankles to keep his feet on 
the floor during sit-ups, a "sickening popping sound" came 
from the left ankle/foot area.  

In hearing testimony in November 1992, the left foot was 
referred to only in passing comments about not seeking 
medical treatment for injuries, Transcript(T.) p. 9.

VA examination of the feet in December 1992 noted that the 
veteran reported repetitive pounding of the left foot aboard 
ship, with some bruising of the metatarsals, and that with 
running or walking he noticed discomfort at the heads of his 
metatarsals in the left foot.  Stiffness in rainy weather was 
also reported.  Physical examination showed only some 
tenderness to palpation on the plantar aspect of the head of 
the first metatarsal, no other abnormality noted.  X-ray 
films of the feet were read as negative.  The diagnosis was 
history of contusion of the left foot with negative X-ray; 
possible mild plantar fasciitis at this time.

During VA examination in July 1997, it was recorded that the 
veteran had no complaints of any left foot pain, and X-rays 
were not ordered.  Physical examination of the left foot 
showed no tenderness to palpation and no swelling.  The 
examiner reported that the veteran "has no left foot 
condition, and therefore no left foot disability related to 
anything."


Analysis

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 
4 Vet.App. 309, 314 (1993).

The Board has no doubt about the veteran's good faith in 
bringing this claim, and the record shows that he did have 
acute left foot problems in service.  The question before the 
Board, however, is whether his claim is well grounded as a 
matter of law.  The answer is that it clearly is not at this 
time.  The record is plain that there is no current diagnosis 
of left foot disability, other than the service connected 
nail disability.  For the limited purpose of determining 
whether a claim is well grounded, evidentiary assertions must 
be accepted as true.  Thus, the Board must accept the 
appellant's assertions concerning his symptoms; however, for 
purposes of determining whether he has met his burden of 
meeting the first element of a well grounded claim, i.e. 
evidence that he currently has left foot disability, he is 
not shown to be medically qualified to render such an opinion 
concerning the ultimate diagnosis of his problem.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Only those with medial 
expertise are competent to diagnosis a disability.  

The record in this case shows that after service at first the 
veteran's only left foot complaints were related to his nail 
problems.  The December 1992 examination diagnosis was 
speculative as to any left foot disability, noting 
"possible" mild plantar fascitis, supported only by 
subjective complaints of tenderness under the head of the 
first metatarsal, and with no other rationale to support the 
opinion.  However, even if this opinion was allowed to stand 
under Lanthan v. Brown, 7 Vet. App. 359, 266 (1995), the 
speculative nature of the 1992 diagnosis is revealed with the 
examination in July 1997.  In July 1997 there were no left 
foot complaints and no tenderness to palpation.  The 
diagnosis was no left foot disability related to anything.  
Based on the clinical findings (or non-findings), and the 
unequivocal diagnosis in 1997, the Board must find that the 
claims fails in the absence of the first element of a well-
grounded claim, i.e., there is no current left foot 
disability.  

Under the law, the simple incurrence of a disease or injury 
service does not, in and of itself, provide a basis for 
service connection.  Service connection may only be granted 
where the disease or injury in service is causally related to 
some ascertainable current residual disability.  The Board 
notes that even if the diagnosis of possible plantar fascitis 
was accepted over the July 1997 diagnosis, the claim would 
still fail to be well grounded as there is no medical 
evidence of nexus between any plantar fascitis and the acute 
tendonitis in service.

Where the Board addresses in a decision a question that was 
not addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  In this case, the RO resolved this issue 
on the merits whereas the Board finds that the appellant did 
not meet his initial burden of submitting a well-grounded 
claim.  Since the appellant did not meet his initial burden, 
however, his claim is inherently implausible such that any 
error by the RO is harmless and he is not prejudiced. Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); Meyer v. Brown, 9 Vet. 
App. 425 (1996).


ORDER

Service connection for left foot disability is denied.






REMAND

Service Connection

Left Ankle

The veteran's service medical records do not show a left 
ankle disability.  On several occasions the veteran 
specifically denied lameness.  On VA examination in March 
1991, he reported an inversion injury to the left ankle 
during training in 1985, with ongoing crepitus, popping, and 
occasional pain and swelling of the left ankle.  He reported 
no specific treatment for the left ankle.  Examination showed 
palpable crepitus over the ankle joint with range of motion.  
The diagnosis was left ankle pain status-post inversion 
injury.

Lay statements submitted by the veteran, received in November 
1992, note observance of left ankle problems in July 1992 
that precluded his participation in a 1.5 mile run.  Also 
received in November 1992 was a copy of an article from a 
Navy publication, dated in 1986, concerning the difficulty of 
Officer Candidate School training.  

VA examination in December 1992 noted history of left ankle 
injury, as previously reported, with aggravation during 
parachute training, and running.  It was noted that an X-ray 
study of the left ankle in March 1991 was negative.  
Examination showed full range of motion, no obvious swelling, 
instability or positive drawer sign.  Palpable tenderness 
over the lateral left ankle in the anterior and middle 
ligament on the lateral side and anterior aspect of the 
deltoid ligament on the medial aspect was noted.  The 
diagnosis was left ankle sprain, second degree, with 
continued tenderness over the lateral anterior middle 
ligaments.  

In hearing testimony in November 1992, the veteran reported 
ankle problems associated with parachute jump training, and 
did not recall any twisting injury, only constant trauma, T. 
p. 10.

When the veteran was examined again in July 1997,the only 
positive finding was slight tenderness in the lateral 
ligament region.  The examiner remarked that the veteran had 
a history of "intermittent chronic left ankle pain."  On 
the assumption history provided by the veteran was true, "it 
would be probable that the symptomatology is related to 
Service."  The examiner went on to remark that the extent of 
the current left ankle condition at rest was considered mild 
currently but would probably be moderate on significant 
exertion.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  See Watson.  The 1991 diagnosis 
was left ankle pain status-post inversion injury, was 
ambiguous as to any relationship to service.  The 1992 
diagnosis was left ankle sprain, second degree, with 
continued tenderness over the lateral anterior middle 
ligaments, did not link any current disability to service.  
Accordingly, neither diagnosis meets the requirements of 
Watson.  The Board's finds the 1997 report to be speculative 
as to etiology and contradictory as to a current diagnosis.  
The Board is unable to resolve what the examiner meant by the 
comment that the disorder was "intermittent chronic," as 
the words "intermittent" and "chronic" would appear to be 
manifestly contradictory.  None of these reports appears to 
be grounded in an actual review of the record.   The 
transcription of the veteran's history as to disability, 
unenhanced by any medical expertise, is not competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  

The Board finds that another examination of the left ankle, 
concurrent with review of the claims folder, along with an 
opinion as to diagnosis of left ankle disability and nexus to 
service, is required for resolution of this claim.


Back

Service medical records do not show any back injury, and in 
fact the veteran specifically denied back pain and recurrent 
back pain on several occasion, including separation 
examination in October 1990.  He made no reference to any 
back injury on his original claim for disability benefits in 
February 1991.  On VA orthopedic examination in March 1991, 
he reported back injury while moving furniture 2 to 3 years 
before, currently with no symptoms.  Examination of the low 
back was normal.  X-ray studies of the lumbar spine showed 
evidence of small Schmorl's node in the anterior superior 
aspect of the second lumbar vertebra and mild condensation of 
the bone in this region.  The radiologist noted that the node 
"may be due to an old trauma" if the appellant had a 
history of previous injury or it may represent a post-
inflammatory process due to osteochondritis.

K. D., in a statement dated in September 1992, reported 
working with the appellant on or about December 1988, and 
that the appellant wrenched his back moving a desk, and was 
laid up for a number of days.  

VA examination of the lumbar spine in December 1992 revealed 
tenderness from L-2 through L-4, and diminished forward 
flexion, to 80 degrees.  Pain on ranges of motion was 
reported.  The diagnosis was history of lumbar back strain, 
with a small Schmorl's node at the anterior superior aspect 
of L-2 (per the March 1991 X-rays).

When the lumbar spine was examined in July 1997, some 
limitation of motion was noted, with a complaints of pain.  
No other pertinent abnormality, including tenderness was 
found.  The examiner opined that examination of the lumbar 
spine was "totally normal with the exception of some 
complaints in essentially midline lumbar spine region on the 
completion of forward bending."  With respect to moving 
furniture in 1988 and sudden onset of discomfort, there was 
some degree of probability that his intermittent subjective 
symptomatology currently, in the absence of any other history 
of injury, could be related to that event.  Further, the 
extent of the low back condition was considered mild at this 
time.

The current record leaves open a number of pertinent 
questions about the veteran's back.  These include whether 
there is a current diagnosis of back disability, resolution 
of whether the Schmorl's node exists and, if so, whether it 
is related to service; and if not, is the current 
hypertrophic spurring degenerative arthritis, and if so was 
it present on X-ray in March 1991.


Post-Operative septorhinoplasty and genioplasty

During service the veteran was provided elective 
septorhinoplasty and genioplasty for septal deviation, nasal 
deformity, and retrognathia, in September 1988.  On 
separation examination in October 1990 it was noted that he 
had decreased sensitivity, left chin.  Post service the 
veteran had complained of paresthesia on the left side of the 
chin, change in voice, and frequent spontaneous nosebleeds.

When the veteran was examined in March 1991, it was thought 
that the complaints of paresthesia could be true, but little 
could be done about the voice and sensory changes.  When the 
December 1992 examination was scheduled, it was noted that 
the examiner was to express an opinion as to whether or not 
the results of the nasal and chin surgery were consequences 
which occasionally happen or highly unusual.  The examiner in 
December 1992 thought the veteran had some denervation to the 
left side of the chin, and only opined that he would have to 
live with it.

It was pointed out in the July 1995 remand that the examiner 
in 1992 had not provided an opinion as requested, and another 
examination was required, and the examiner was to provide an 
opinion as to whether the veteran had identifiable disability 
from the surgery in service, and if so were the results 
foreseen.  

The examiner in August 1997 diagnosed chronic right epistaxis 
secondary to persistent spur in the right nasal airway; 
hypesthesia of the distribution of the nerve exiting the left 
mental foramen; and weakness of the left depressor anguli ori 
muscle, etiology undetermined.  The veteran was to have a CT 
(computed tomography) scan of the sinuses before the final 
determination of his examination.  As noted by the veteran's 
representative, there is no CT scan of record.

The failure to provide an opinion as requested in the remand 
is cause for remand.  The Court has found that the Board 
would be in error to consider a case in which the RO had not 
completed the development requested in a Board remand, and 
that where the remand orders of the Board are not complied 
with, the Board itself errs if it fails to ensure compliance.  
Further, the United States Court of Appeals for the Federal 
Circuit had further found that the RO acts as an arm of the 
Board in that regard.  Stegall v. West,  11 Vet. App. 268 
(1998); Hamilton v. Brown, 39 F3d 1574 (1994).

Additionally, the failure to either provide the requested CT 
scan, or include it in the claims file, is also cause for 
remand.  The failure to conduct an examination by a 
specialist as recommended by the VA examining physician, or 
additional diagnostic studies that might be helpful, would 
have a detrimental effect upon the adjudication of the 
appellant's claim.  Hyder v. Derwinski, 1 Vet. App. 221, 224 
(1991); Green v. Derwinski, 1 Vet. App. 121, 123 (1991)


Increased Rating, toenail disability

The veteran's original claim included service connection for 
toenail disability.  A rating action in May 1991 granted 
service connection for bilateral onychomycosis of the 
toenails, rated noncompensable.  The veteran filed a notice 
of disagreement with the rating for the toenails.  When 
issues were withdrawn at the hearing in November 1992, it was 
specifically noted that the issues to be considered included 
increased evaluation for fungal infection of the toenails.  A 
Hearing Officer, in November 1992 assigned a 10 percent 
evaluation for the toenail disability, noting that "[t]his 
represents a partial grant of benefits sought on appeal."  
In the January 1993 supplemental statement of the case 
(SSOC), the veteran was informed that if he was satisfied 
with the 10 percent rating for the toenails he should inform 
the RO and withdraw his NOD.  

Withdrawal of a NOD or substantive appeal personally entered 
by a claimant may only be done in a writing with the 
expressed written consent of the claimant.  Where, as in this 
case, the veteran personally filed a NOD or substantive 
appeal, the withdrawal may only be with the written consent 
of the veteran.  As there is no written consent of the 
veteran now of record, the Board can not deem the mere 
absence of reference to this issue by the veteran, or absence 
from subsequent SSOC's as a withdrawal in light of the 
controlling regulation.  38 C.F.R. § 20.204(c).  Accordingly, 
the Board will consider the issue of an increased rating for 
bilateral onychomycosis of the toenails, and a current 
evaluation of this disability is in order.

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required to 
fulfill the statutory duty to assist.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).  The Board finds that the record 
remains inadequate to resolve the issues on appeal.  
38 C.F.R. § 4.2 (1995).  This case is remanded for actions as 
follows:

1.  The veteran should be permitted to 
submit or identify any other evidence in 
support of his claim.  Medical evidence 
or opinion of disability related to 
service would be helpful.  The RO, with 
the help of the veteran should secure all 
records of treatment for the veteran, 
private or VA, since service, eliminating 
any duplicate documents.

2.  The veteran should also be afford VA 
orthopedic examination in order to 
determine the nature and extent of left 
ankle and lumbar spine disabilities, if 
any.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings, including 
specifically active and passive range of 
motion, and comment on the functional 
limitations, if any.  All necessary 
special studies and tests are to be 
accomplished.  A copy of this remand and 
the claims folder should be made 
available for the physician to review in 
conjunction with the examination.  
Following the examination and a review of 
the record the examiner should formulate 
responses to the following:

(a)  What is the correct diagnostic 
classification of any current left ankle 
and back disability?

(b)  With respect to any current left 
ankle disability, what is the degree of 
medical probability that any current left 
ankle disability is causally related to 
service?  In responding to this question, 
the examiner should first proceed on the 
assumption that the correct history of 
the disability is reflected by the 
contemporary clinical records that are 
negative for a left ankle injury or 
residuals of a left ankle injury in 
service.  In the alternative, the 
examiner should indicate what the 
response would be based upon the evidence 
of record including the statements of 
medial history provided by and on behalf 
of the claimant.

(c)  With respect to any back disability, 
what is the degree of medical probability 
that any current back disability is 
causally related to service?  In 
responding to this question, the examiner 
should first proceed on the assumption 
that the correct history of the 
disability is reflected by the 
contemporary clinical records that are 
negative for a back injury or residuals 
of a back injury in service.  In the 
alternative, the examiner should indicate 
what the response would be based upon the 
evidence of record including the 
statements of medial history provided by 
and on behalf of the claimant. A specific 
finding should be made as to whether 
there is X-ray evidence of degenerative 
arthritis in the lumbar spine, and if so 
whether such changes were shown on X-ray 
in March 1991.  If there is a diagnosis 
of traumatic Schmorl's node, an opinion 
should be provided as to the type of 
trauma necessary for such a formation.

The rationale for the opinions should be 
stated.  If it is not possible to respond 
to the requests for an opinion without 
resort to speculation, the physician 
should so indicate.

3.  The RO should determine whether the 
requested CT scan was performed in August 
1997.  If not, it should be performed.  
The CT scan documentation, either from 
1997 or currently, should then be sent to 
the VA physician who conducted the August 
1997 examination.  The physician should 
be requested to address whether the 
veteran has identifiable disability 
related to the nasal and chin surgery in 
1988, and if so, whether such disability 
is an expected or unexpected consequence 
of such surgery.  The rationale for any 
opinion should be stated.  If an opinion 
can not be provided without resort to 
speculation, the examiner should so note.  
If the same VA physician is not 
available, the RO is respectfully 
requested to secure an opinion on this 
question from an appropriate VA 
physician, and that physician must be 
provided an opportunity to review the 
record in this case to form a background 
upon which to formulate such an opinion.  
If the physician believes that an 
examination is required to formulate the 
opinion, an examination should be 
scheduled.

4.  The veteran should be queried as to 
whether he desires to withdraw the claim 
for an increased rating for a toenail 
disorder, and if so it should be done 
over his signature.  If not, he should be 
proved examination by an appropriate 
specialist to determine the extent and 
status of the bilateral onychomycosis of 
the toenails.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings.  Any necessary 
special studies or tests are to be 
accomplished.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 

